             Case 8:20-bk-07408-RCT          Doc 34     Filed 04/27/21      Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 www.flmb.uscourts.gov

In re:                                                  Case No.: 20-07408

   Jeffry Lee Martin                                    Chapter 7
   Stacy Raske Martin
                                                        Judge Roberta A. Colton
         Debtor(s).

                       RESPONSE TO MOTION TO SELL (DOCKET # 32)

         Now comes PNC Bank, National Association ("Creditor") by and through its attorneys,

Manley Deas Kochalski LLC, and responds to the Motion to Sell filed by Jeffry Lee Martin and

Stacy Raske Martin (collectively, ''Debtor'') on April 6, 2021 at Docket # 32. Creditor does not

oppose the Motion so long as Creditor's lien is paid in full and that any short sale will be

contingent on written approval from Creditor. Creditor requests that Debtor's counsel request a

payoff quote from Creditor to ensure the lien is paid in full prior to closing. Creditor anticipates

this response can be resolved with an agreed order.

         WHEREFORE, Creditor respectfully requests that the Court grant Movant with the relief

this Court deems just and proper.

                                                      Respectfully submitted,
                                                         /s/ Adam B. Hall
                                                      Adam B. Hall (1019218)
                                                      Cynthia David (91387)
                                                      Michael E. Carleton (1007924)
                                                      Manley Deas Kochalski LLC
                                                      P.O. Box 165028
                                                      Columbus, OH 43216-5028
                                                      Telephone: 614-220-5611
                                                      Fax: 614-627-8181
                                                      Attorneys for Creditor
                                                      The case attorney for this file is Adam B.
                                                      Hall.
                                                      Contact email is amps@manleydeas.com



20-019096_JMB3
            Case 8:20-bk-07408-RCT         Doc 34     Filed 04/27/21    Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Response to Motion to Sell was served

electronically through the court's ECF System at the email address registered with the court:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Richard Michael Dauval, rdauval@leavenlaw.com

   Gina A Rosato, Attorney for Jeffry Lee Martin and Stacy Raske Martin, Gina@LawGina.com

and on the below listed parties by regular U.S. mail, postage prepaid on April ___,
                                                                               27 2021:


   Jeffry Lee Martin and Stacy Raske Martin, 11505 Victory Bay Lane, Gibsonton, FL 33534

   Jeffry Lee Martin and Stacy Raske Martin, 345 Mustard Ln aka 37 Mustard Lane, Lake Lynn,
   PA 15451

                                                           /s/ Adam B. Hall




20-019096_JMB3
